NO. 12-21-00049-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                 §

GREGORY STRBAN,                                        §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        This original proceeding is being dismissed for failure to comply with a requirement of
the appellate rules, a court order, or a notice from the clerk requiring a response or other action
within a specified time. See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss for failure to comply with a requirement of the appellate rules, a
court order, or a notice from the clerk requiring a response or other action within a specified
time. TEX. R. APP. P. 42.3(c).
        On April 5, 2021, the Clerk of this Court notified Relator, Gregory Strban, that the filing
fee in this proceeding is due. 1 Relator was informed that failure to remit the filing fee on or
before April 9, would result in the Court’s taking appropriate action, including dismissal of the
case without further notice. See TEX. R. APP. P. 42.3(c). The April 9 deadline expired, and
Relator has not responded to this Court’s notice, paid the filing fee, or otherwise shown that he is
excused from paying the fee.

        1
         Respondent is the Honorable Clyde Herrington, Judge of the County Court at Law No. 2 of Angelina
County, Texas. The Real Parties in Interest are Jason S. Armstrong, John Weismuller, Jr., Jeffrey P. Bates, and
Shawna Benge.
         Because, after notice and an opportunity to cure, Relator has not complied with a
requirement of the appellate rules, a court order, or a notice from the clerk requiring a response
or other action within a specified time, this original proceeding is dismissed. See TEX. R. APP. P.
42.3(c); see also In re Emerson, No. 12-20-00070-CV, 2020 WL 1933596 (Tex. App.—Tyler
Apr. 22, 2020, orig. proceeding) (mem. op.) (per curiam) (dismissing original proceeding for
failure to pay filing fee); In re Johnson, No. 12-15-00295-CV, 2015 WL 9594733 (Tex. App—
Tyler Dec. 30, 2015, orig. proceeding) (mem. op.) (per curiam) (same).           We lift the stay
previously imposed in this case.
Opinion delivered April 21, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                    COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                              JUDGMENT
                                              APRIL 21, 2021

                                          NO. 12-21-00049-CV



                                         GREGORY STRBAN,
                                              Relator
                                                V.

                                   HON. CLYDE HERRINGTON,
                                          Respondent


                                         ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by
Gregory Strban; who is the relator in appellate cause number 12-21-00049-CV and a party to
trial court cause number 017-17-G, pending on the docket of the County Court at Law No. 2 of
Angelina County, Texas. Said petition for writ of mandamus having been filed herein on April
1, 2021, and the same having been duly considered, because it is the opinion of this Court that
the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the
said petition for writ of mandamus be, and the same is, hereby dismissed. The stay imposed on
April 5, 2021 is lifted.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                       3